Exhibit 10.5

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
August 29, 2005, by and among (a) (i) OMNI ENERGY SERVICES CORP., a Louisiana
corporation (“Omni”), and (ii) TRUSSCO, INC., a Louisiana corporation
(“Trussco,” Omni and Trussco are hereinafter sometimes referred to individually
or collectively as “Borrower” or “Borrowers”), (b) (i) OMNI ENERGY SERVICES
CORP.-MEXICO, a Louisiana corporation (“Mexico”), (ii) OMNI PROPERTIES CORP, a
Louisiana corporation (“Omni Properties”), (iii) OMNI OFFSHORE AVIATION CORP., a
Louisiana corporation (“Offshore Aviation”), (iv) OMNI SEISMIC AVIATION CORP., a
Louisiana corporation (“Seismic Aviation”), (v) OMNI ENERGY SEISMIC SERVICES
CORP., a Louisiana corporation (“Seismic Services”), (vi) TRUSSCO PROPERTIES,
L.L.C., a Louisiana limited liability company (“Trussco Properties”), and
(vii) AMERICAN HELICOPTERS INC., a Texas corporation (“American”; Mexico, Omni
Properties, Offshore Aviation, Seismic Aviation, Seismic Services, Trussco
Properties and American are hereinafter sometimes referred to individually or
collectively as “Guarantor” or “Guarantors”), and (c) GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, for itself, as the sole Lender, and as
Agent for Lenders (references to “GE Capital” shall mean General Electric
Capital Corporation in both its capacity as Agent and as Lender), with reference
to the following Recitals:

 

RECITALS

 

A. Borrowers, Guarantors, and GE Capital have entered into that certain Credit
Agreement dated as of May 18, 2005, as amended by that certain First Amendment
to Credit Agreement (the “First Amendment”) dated as of July 29, 2005
(collectively, the “Credit Agreement”), pursuant to which GE Capital is
providing financial accommodations to or for the benefit of Borrowers and
Guarantors upon the terms and conditions contained therein. Unless otherwise
defined herein, capitalized terms or matters of construction defined or
established in the Credit Agreement shall be applied herein as defined or
established therein.

 

B. Borrower, Guarantors, and ORIX Finance Corp., a Delaware corporation, for
itself, as a lender, and as agent (in such capacity, “Junior Agent”) for the
lenders signatory thereto from time to time (the “Junior Lenders”) are entering
into that certain Credit Agreement dated as of the date hereof (the “Junior
Credit Agreement”), pursuant to which Junior Lenders are providing financial
accommodations to or for the benefit of Borrowers and Guarantors upon the terms
and conditions therein for the purpose of satisfying in full certain of the New
Subordinated Notes and for other purposes stated therein. Borrowers and
Guarantors have requested that GE Capital consent to such transaction. GE
Capital is willing to accommodate such request of Borrowers and Guarantors to
the extent provided in, and subject to the terms and conditions of, this
Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------

1. Ratification and Incorporation of Credit Agreement and the Other Loan
Documents. Except as expressly modified under this Amendment, (a) each Borrower
and Guarantor hereby acknowledges, confirms and ratifies all of the terms and
conditions set forth in, and all of their respective obligations under, the
Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein. Without
limiting the generality of the foregoing, Borrowers and each other Credit Party
hereby acknowledge and agree that as of the date hereof, (before taking into
account any payment made pursuant to Section 4.b below) the aggregate
outstanding principal amount of the Term A Loan is $8,361,472.29. Each Credit
Party represents that as of the date hereof it has no offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to the amount of the Obligations.

 

2. Limited Consent.

 

a. Junior Credit Agreement. GE Capital hereby consents to Borrowers and
Guarantors entering into the Junior Credit Agreement. In addition, GE Capital
hereby consents to the satisfaction in full of certain of the New Subordinated
Notes through (i) use of a portion of the proceeds from a funding under the
Junior Secured Facility, and (ii) issuance of Stock of Omni to certain of the
holders of the New Subordinated Notes. Nothing herein shall be construed to be
an implied consent to the “Equity Commitment” described in the Junior Credit
Agreement.

 

b. Webster Amendment. GE Capital hereby consents to the amendments being made to
the Revolver Credit Agreement pursuant to the Consent dated as of the date
hereof, among Revolver Lender, Borrowers and Guarantors (the “Webster
Amendment”).

 

3. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows (and all section references in this Section 3 shall, unless the context
otherwise requires, be references to sections of the Credit Agreement):

 

a. Mandatory Prepayment Provisions. After taking into account the payment to be
made pursuant to Section 4.b below, the principal balance of the Initial Term A
Loan will have been reduced to $5,000,000. Given that such reduction will have
occurred prior to October 31, 2005, it is acknowledged and agreed that the
provisions set forth in Section 3(c) of the First Amendment shall be disregarded
and be of no further force or effect.

 

b. Modification of Section 1.5(a). The second sentence in Section 1.5(a) is
hereby modified to read as follows:

 

As of the Closing Date, the Applicable LIBOR Margin (such margin will be
referred to as the “Base LIBOR Margin”) shall be 6.50%.

 

c. Modification of Section 5.4(a)(iv). Section 5.4(a)(iv) is hereby modified by
replacing the reference to “$25,000,000” with the words “$1,000,000 per
occurrence and $2,000,000 in the aggregate” therein.

 

d. Modification of Section 6.3(a)(ix). Section 6.3(a)(ix) is hereby modified to
read as follows:

 

2



--------------------------------------------------------------------------------

Any Indebtedness that may arise at any time under the Junior Secured Facility in
an aggregate principal amount not to exceed $25,000,000 (with such amount
reduced by (A) the amount of any principal repayments of the loans thereunder,
and (B) the amount of any permanent reductions of the commitments thereunder);

 

e. Modification of Section 6.3(a)(xi). Section 6.3(a)(xi) is hereby modified to
read as follows:

 

(xi) Indebtedness under the New Subordinated Note issued to Provident Premier
Master Fund Ltd.

 

f. Modification of Section 6.13(g). Section 6.13(g) is hereby deleted and
replaced with the following:

 

  (g) (i) scheduled payments of interest and principal on Trussco Note 1 and
Trussco Note 2 (other than on account of the Pledged Trussco Note Interest);
(ii) the payment of the Trussco Subordinated Obligations to the extent permitted
under the Trussco Subordination Agreement; (iii) scheduled payments of interest
and principal on the New Subordinated Note issued to Provident Premier Master
Fund, Ltd. to the extent that such payments are permitted under the Noteholder
Subordination Agreement (including accelerated principal to the extent that the
acceleration of such New Subordinated Note is permitted under the Noteholder
Subordination Agreement), and “Permitted Distributions” under and as defined in
the Noteholder Subordination Agreement; (iv) repayment of the entire principal
balance of the New Subordinated Note issued to Provident Premier Master Fund,
Ltd. from the proceeds of a funding under the Junior Secured Facility; and
(v) scheduled payments of principal and interest on the Junior Secured Facility
to the extent that such payments are permitted under the Term B Subordination
Agreement; provided, that no such payments of interest, principal or Permitted
Distributions in respect of clauses (i) and (iii) above shall be made unless,
after giving effect to such payment, Revolver Credit Availability (as determined
on a pro forma basis, with trade payables being paid currently and in the
ordinary course of business but on terms not to exceed 90 days, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales) shall be at least $3,500,000.

 

g. Modification of Section 6.16(a). Section 6.16(a) is hereby modified by adding
“(other than, with respect to the Junior Secured Facility, as permitted under
the Term B Subordination Agreement)” immediately after the words “(or any
indenture or agreement in connection therewith)” therein.

 

3



--------------------------------------------------------------------------------

h. Addition of new Section 6.19. Section 6.19 is hereby added and shall read as
follows:

 

6.19 Compensation . Borrowers shall not pay compensation (including, for this
purpose, salary, bonus, management or consulting fees, directors fees and any
other forms of remuneration, whether payable in cash or other property) to the
Senior Management of Borrowers in excess of the following sums (unless otherwise
approved by Agent): (a) in respect of salary and other forms of remuneration
(excluding bonuses) an aggregate amount not to exceed one hundred ten percent
(110%) of the remuneration paid to Senior Management in the prior Fiscal Year;
and (b) in respect of bonus, (i) for Fiscal Year 2005, an amount not to exceed
$250,000 in the aggregate, and (ii) for each Fiscal Year thereafter, an amount
not to exceed in percentage amount of income (or like basis), the percentage
amount used to compute bonuses in the prior Fiscal Year.

 

i. Modification of Section 8.1(b). Section 8.1(b) is hereby modified by deleting
the reference to “Section 5.11” therein.

 

j. Modification of Section 8.1(e)(ii). Section 8.1(e)(ii) is hereby modified by
replacing the words “Term B Credit Agreement” with the words “Junior Credit
Agreement” each time it is used therein.

 

k. Changes to Annex A (Definitions). Annex A is hereby modified as follows:

 

  (i) Modified Definitions.

 

(A) Funded Debt. The definition of “Funded Debt” is hereby modified by adding
“Indebtedness under the Junior Secured Facility,” immediately after the words
“Indebtedness under the Revolver Credit Agreement,” therein.

 

(B) Loan Documents. The definition of “Loan Documents” is hereby modified by
adding “the Term B Subordination Agreement,” immediately after the words “the
Trussco Subordination Agreements,” therein.

 

(C) Permitted Encumbrances. Clause (l) of the definition of “Permitted
Encumbrances” is hereby modified to read as follows:

 

(l) Liens securing the Junior Secured Facility to the extent permitted pursuant
to the Term B Subordination Agreement; and

 

(D) Subordinated Debt. Clause (d) of the definition of “Subordinated Debt” is
hereby modified to read as follows:

 

(d) from and after the closing of the Junior Secured Facility, the obligations
thereunder; and

 

4



--------------------------------------------------------------------------------

(ii) Added Definitions. The following definitions are hereby added to Annex A in
appropriate alphabetical order:

 

(A) “Junior Credit Agreement” means that certain Credit Agreement dated as of
the Second Amendment Closing Date, among Borrowers, Guarantors and ORIX Finance
Corp., in form and substance acceptable to Agent in its sole discretion, as it
may be amended, restated, or refinanced from time to time thereafter (but only
to the extent that such amendments, restatements or refinancings are permitted
under the Term B Subordination Agreement).

 

(B) “Junior Secured Facility” means the subordinated secured credit facility
among Borrowers, Guarantors and ORIX Finance Corp. entered into on the Second
Amendment Closing Date, in form and substance acceptable to Agent in its sole
discretion.

 

(C) “Second Amendment” means that certain Second Amendment to Credit Agreement
dated as of August 29, 2005, among Borrowers, the other Credit Parties party
thereto, and Agent.

 

(D) “Second Amendment Closing Date” means the date on which all of the
conditions set forth in Section 4 of the Second Amendment have been satisfied.

 

(E) “Senior Management” means James C. Eckert, G. Darcy Klug, Shawn L. Rice and
any other person serving as chief executive officer, chief operating officer and
chief financial officer of a Borrower, regardless of nominal title.

 

(F) “Term B Subordination Agreement” means a subordination agreement between
Agent, Revolver Lender and ORIX Finance Corp., in form and substance acceptable
to Agent in its sole discretion.

 

l. Disclosure Schedules.

 

  (i) Disclosure Schedule 6.3 to the Credit Agreement is hereby deleted and
replaced with the version of Disclosure Schedule 6.3 annexed hereto as Annex A.

 

  (ii) Disclosure Schedule 6.7 to the Credit Agreement is hereby deleted and
replaced with the version of Disclosure Schedule 6.7 annexed hereto as Annex B.

 

4. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent to the satisfaction of
GE Capital, unless specifically waived in writing by GE Capital:

 

a. Documents. This Amendment shall have been duly executed by, and delivered to,
Borrowers, each other Credit Party, and GE Capital, and GE Capital shall have

 

5



--------------------------------------------------------------------------------

received such documents, instruments, agreements and legal opinions as GE
Capital shall reasonably request in connection with the transactions
contemplated by this Amendment, including all those listed in the Schedule of
Documents attached hereto as Annex C, each in form and substance reasonably
satisfactory to GE Capital.

 

b. Payment to GE Capital. GE Capital shall have received a total of
$3,361,472.29 directly from ORIX Finance Corp. (on behalf of each Borrower) by
wire transfer of immediately available funds, which will be applied to the
remaining installments of the Term A Loan in the inverse order of maturity.

 

c. Payment to GE Capital’s Professionals. The fees and expenses of GE Capital’s
counsel and other professionals, if any, shall be paid to such professionals
directly from Omni by wire transfer of immediately available funds.

 

d. No Default. No Default or Event of Default shall have occurred and be
continuing.

 

e. Junior Credit Agreement. GE Capital shall have received fully executed copies
of the Junior Credit Agreement and all documents being executed in connection
therewith (collectively, the “Junior Credit Documents”), each of which shall be
in form and substance satisfactory to GE Capital and its counsel. The Junior
Secured Facility shall have been consummated in accordance with the terms of the
Junior Credit Documents, and a $9,000,000 advance shall have been made to
Borrowers thereunder.

 

f. New Subordinated Notes. GE Capital shall have received (i) fully executed
copies of the (A) Settlement Agreement and Mutual Release by and between Omni
and Portside Growth and Opportunity Fund effective as of August 29, 2005, and
(B) Settlement Agreement and Mutual Release by and between Omni and Manchester
Securities Corp. effective as of August 29, 2005, (ii) evidence that the New
Subordinated Notes issued to (A) Portside Growth and Opportunity Fund, and
(B) Manchester Securities Corp., have been satisfied in full and cancelled, and
(iii) evidence that all amounts due and payable on account of the scheduled
principal and interest payment due on or about August 13, 2005 under the New
Subordinated Note issued to Provident Premier Master Fund, Ltd. has been paid by
Omni and accepted by Provident Premier Master Fund, Ltd., all of which shall be
in form and substance satisfactory to GE Capital and its counsel.

 

5. Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. Except as otherwise expressly modified herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect.

 

6. Guarantor Consents. By signing this Amendment, each Guarantor hereby
(a) ratifies and reaffirms, as of the date hereof, the Subsidiary Guaranty (as
amended), all of the provisions of the Credit Agreement, and all other Loan
Documents to which it is a party, (b) acknowledges receipt of a copy of this
Amendment and (c) consents to all of the provisions of this Amendment. Each
Guarantor further acknowledges and agrees that all of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and

 

6



--------------------------------------------------------------------------------

that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.

 

7. Representations and Warranties. Each Borrower and each other Credit Party
hereby represents and warrants to GE Capital as follows:

 

a. The execution, delivery and performance by such Person of this Amendment:
(i) are within such Person’s corporate or other power; (ii) have been duly
authorized by all necessary corporate or other action; (iii) do not and will not
violate any provision of any law or any governmental rule or regulation
applicable to such Person or any of its Subsidiaries, its charter and bylaws or
partnership or operating agreement, as applicable, or any order, judgment or
decree of any court or other agency of government in any jurisdiction binding on
any such Person or any of its Subsidiaries; (iv) do not and will not conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material contract to which such Person or any of its
Subsidiaries is a party; (v) do not and will not result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Person or any of its Subsidiaries (other than any Liens created under any of the
Loan Documents in favor of Agent, on behalf of Lenders; (vi) do not or will not
require any approval of stockholders, members or partners or any approval or
consent of any Person under any material contract to which such Person or any of
its Subsidiaries is a party, except for such approvals or consents which have
been obtained as of the date hereof, and disclosed in writing to GE Capital; and
(vii) do not and will not require any registration with, consent or approval of,
or notice to, or other action, with or by, any Governmental Authority.

 

b. This Amendment has been duly executed and delivered for the benefit of or on
behalf of Borrowers and each Guarantor and constitutes a legal, valid and
binding obligation of each such Person, enforceable against it in accordance
with its terms, subject to limitations as to enforceability which might result
from general equitable principles or bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

c. Each Borrower and each Guarantor hereby represents and warrants that the
representations and warranties contained in Section 3 of the Credit Agreement,
as amended hereby, were true and correct when made and (as to all such
representations and warranties other than those which, by their terms,
specifically are made as of a certain date prior to the date hereof) are true
and correct as of the date hereof.

 

8. Release. Each Borrower and each other Credit Party, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, hereby remises, releases and forever discharges GE Capital (in all of
its capacities) and its present and former officers, directors, Stockholders,
employees, agents, attorneys, successors and assigns from any and all claims,
rights, actions, causes of action, suits, liabilities, defenses, damages and
costs that (a) exist or may exist as of the date hereof and (b) arise from or
are otherwise related to the Credit Agreement or the other Loan Documents, any
transaction contemplated thereby, the administration of the Term A Loan and
other financial accommodations made thereunder, the collateral security given in
connection therewith, or any related discussions or negotiations, in each case
whether known or unknown, suspected or unsuspected. Each Borrower and each other
Credit Party waives any and all claims, rights and benefits it may have under
any law of any jurisdiction that would render ineffective a release made by a
creditor of claims that the creditor

 

7



--------------------------------------------------------------------------------

does not know or suspect to exist in its favor at the time of executing the
release and that, if known by it, would have materially affected its settlement
with the applicable debtor. Each Borrower and each other Credit Party
acknowledges that (a) it has been represented by independent legal counsel of
its own choice throughout all of the negotiation that preceded the execution of
this Amendment and that its has executed this Amendment after receiving the
advice of such independent legal counsel, and (b) such Person and its respective
counsel have had an adequate opportunity to make whatever investigation or
inquiry they deem necessary or desirable in connection with the release
contained in this Section 8.

 

9. Miscellaneous.

 

a. Counterparts. This Amendment may be executed in identical counterpart copies,
each of which shall be an original, but all of which shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart thereof.

 

b. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment, and are not to be taken into consideration in
interpreting this Amendment.

 

c. Recitals. The recitals set forth at the beginning of this Amendment are true
and correct, and such recitals are incorporated into and are a part of this
Amendment.

 

d. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws.

 

e. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby and each reference in the other Loan Documents to
the Credit Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

 

f. No Novation. Except as expressly provided in this Amendment, the execution,
delivery, and effectiveness of this Amendment shall not (i) limit, impair,
constitute a waiver of or otherwise affect any right, power or remedy of GE
Capital under the Credit Agreement or any other Loan Document, (ii) constitute a
waiver of any provision in the Credit Agreement or in any of the other Loan
Documents, or (iii) alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or in any of the other Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

 

g. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Credit Agreement, the terms and
provisions of this Amendment shall govern and control.

 

[Remainder of Page Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

“Borrowers”:

 

       

OMNI ENERGY SERVICES CORP.

     

TRUSSCO, INC.

By:  

/s/ James C. Eckert

      By:  

/s/ James C. Eckert

   

James C. Eckert

Chief Executive Officer

         

James C. Eckert

Chief Executive Officer

 

[Signatures continued]

 

9



--------------------------------------------------------------------------------

“Agent” and a “Lender”

 

GENERAL ELECTRIC CAPITAL CORPORATION

By:  

/s/ Kevin Walsh

Name:

 

Kevin Walsh

Duly Authorized Signatory

 

[Signatures continued]

 

10



--------------------------------------------------------------------------------

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

“Credit Parties”        

OMNI ENERGY SERVICES CORP.-MEXICO

      OMNI PROPERTIES CORP. By:  

/s/ James C. Eckert

      By:  

/s/ James C. Eckert

   

James C. Eckert

Chief Executive Officer

         

James C. Eckert

Chief Executive Officer

 

OMNI OFFSHORE AVIATION CORP.

      OMNI SEISMIC AVIATION CORP. By:  

/s/ James C. Eckert

      By:  

/s/ James C. Eckert

   

James C. Eckert

Chief Executive Officer

         

James C. Eckert

Chief Executive Officer

 

OMNI ENERGY SEISMIC SERVICES CORP.

     

TRUSSCO PROPERTIES, L.L.C.

 

By:   OMNI ENERGY SERVICES CORP.,
its Sole Member

By:  

/s/ James C. Eckert

      By:  

/s/ James C. Eckert

   

James C. Eckert

Chief Executive Officer

         

James C. Eckert

Chief Executive Officer

 

AMERICAN HELICOPTERS INC.

        By:  

/s/ James C. Eckert

               

James C. Eckert

Chief Executive Officer

           

 

11